EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 19, “the radial gap” has been amended to “a radial gap” since it is clear based on the figure that there are two radial gaps distinguishable from each other and this is a minor informality. 
It is noted that in claim 1, line 17, “the radial gap” has not been amended because of the the limitation in line 12 “clearance fit” since it is inherent that a “clearance fit” would comprise a “gap” based on the known definition of a “clearance fit.” 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Zhang (CN 2,373,673) is the closet prior art document and discloses:
A pipe connection compensation device (see annotated Fig. 1 below) by magnetic fluid sealing comprises a first flange pipe and a second flange pipe, 
the second flange pipe comprises 
the second flange plate (see annotated Fig. 1 below) and the second joint pipe (see annotated Fig. 1 below),
the second flange plate is fixed to the second joint pipe (see annotated Fig. 1); 
the first flange pipe comprises 
a first flange plate (see annotated Fig. 1), a first joint pipe (see annotated Fig. 1) and a flange ring (see annotated Fig. 1), 
the first flange plate and the flange ring are fixed via the first joint pipe (3); 

a connection compensation device, the connection compensation device comprises 
a sealed end cap (see annotated Fig. 1), an annular permanent magnet (see annotated Fig. 1) and a tightening rod (see annotated Fig. 1); 
one end of the seal end cap is connected to the flange ring (see annotated Fig. 1), and 
the second joint pipe penetrates into the sealed end cap (see annotated Fig. 1 where the second pipe joint is inserted into the seal end cap)
the sealed end cap fits with the second joint pipe in clearance fit (it is assumed a clearance fit is used, otherwise magnetic liquid would leak); 
an inner wall of the sealed end cap (see annotated Fig. 1) is provided with a first annular liquid storage groove (see annotated Fig. 1) and a second annular liquid storage groove (see annotated Fig. 1), 
the first flange pipe and the second flange pipe are connected via the tightening rod (see annotated Fig. 1); 
one end of the tightening rod fixes the first flange tube through fastening nuts (see annotated Fig. 1), and 
the other end of the tightening rod (see annotated Fig. 1) is provided with the limiting nuts (see annotated Fig. 1) for limiting the axial limit position of the second flange pipe;
but does not show or suggest the following claimed elements:
a compensation pipe, wherein on one end of the compensation pipe is connected to the flange ring, the other end of the compensation pipe is connected to the sealed end cap; 
the outer wall of the sealed end cap is provided with the a first annular groove and a second annular groove, which are axially arranged; 

an annular permanent magnet is installed in the second annular groove; 
a radial gap is between the sealed end cap and the second joint pipe, the first annular liquid storage groove, the second annular liquid storage groove, and 
a radial gap between the compensation pipe and the sealed end cap form a gap chamber, which is filled with the magnetic fluid; 
the second flange plate is concentrically welded to the second joint pipe and the first flange plate and the flange ring are welded via the first joint pipe. 
It wouldn’t have been obvious to one of ordinary skill in the art before the effective filling to include a compensation device, coil in an outer annular groove, permanent magnet installed in another outer groove, or a radial gap between a sealed end cap and pipe joint and between the compensation pipe and sealed end cap because such modification would have been hindsight reasoning. 



    PNG
    media_image1.png
    621
    802
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679